UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 7, 2007 Commission File Number: 333-121034 Jayhawk Energy, Inc. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 20-0990109 (I.R.S. Employer Identification No.) 370 Interlocken Blvd. Suite 400, Broomfield, Colorado (Address of principal executive offices) 80021 (Zip Code) (303) 327-1571 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. REGULATION FD DISCLOSURE. On September7, 2007, Jayhawk Energy, Inc., a Colorado corporation, issued a press release announcing the launch of its new corporate website. This press release is furnished as Exhibit99.1 to this Form 8-K and incorporated by reference as if set forth in full. This information is not filed but is furnished to the Securities and Exchange Commission pursuant to Item7.01 of Form 8-K. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. Exhibit Number Description of Exhibit 99.1 Press Release dated September7, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Jayhawk Energy, Inc. September 7, 2007 By: /s/ Lindsay Gorrill Lindsay Gorrill, President, Chief Executive Officer
